DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “comprising” should be “the hinge assembly comprising”.
Claim 2 is objected to because of the following informalities: In line 3, the recitation “body, the” should be “body and the door body is in the closed state, the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 1: The originally-filed specification never mentions the second guide groove 122 being on the refrigerator body 11. The originally-filed specification never correlates the positions of ends C and D when the door body 12 is closed and the second guide groove 122 is on the refrigerator body 11. The originally-filed specification, at [0029], discloses the guide grooves 121 and 122 on the door body 12. The hinge body 13 is fixed on the refrigerator body 11 ([0028]). 
In claim 1, the recitation “when the second guide groove is located at the refrigerator body and the door body is in the closed state, the end C is closed to the front wall compared to the end D” raises the issue of new matter. 
With respect to claim 2: The originally-filed specification never mentions the second guide groove 122 being on the refrigerator body 11. The originally-filed specification never correlates the positions of ends C and D when the door body 12 is closed and the second guide groove 122 is on the refrigerator body 11.

With respect to claim 18: The originally-filed specification never mentions the center of gravity of the door. Based on the figures, it does not appear that the center of gravity of the door moves close to the refrigerator body when the door opens. The door is shown as moving further away from the refrigerator body, using a combination of rotation and translation. 
In claim 18, the recitation “so that a center of gravity of the door body moves close to the refrigerator body” raises the issue of new matter. 
With respect to claims 3-17 and 19-20: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0132689 A1 (Shin).
With respect to claims 18-19: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), comprising: a first hinge shaft (one of hinge pins 35a-35c), a second hinge shaft (another of hinge pins 35a-35c), a first guide groove (one of elongated holes 31a-31c) and a second guide groove (another of elongated holes 31a-31c), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft (Figs. 4-6 and [0037]-[0043]), and wherein the door body comprises a front wall arranged away from the refrigerator body (Figs. 1-6), a right wall arranged close to the hinge assembly and a corner between the front wall and the right wall (Figs. 1-6), when the door body is in a process of being opened from a closed state (Fig. 4) to a first angle (Fig. 5 or Fig. 6), the corner moves close to the refrigerator body.
Regarding the claim recitation “so that a center of gravity of the door body moves close to the refrigerator body” in claim 18, the Applicant’s specification provides no details as to how the invention meets this recitation. The Applicant’s specification remains silent as to the center of gravity of the door body. Based on a comparison of the Applicant’s figures and Shin’s figures, it appears that Shin’s door 20 moves similarly to the Applicant’s door body 12. Further, Shin’s invention meets the recitations to the corner moving close to the refrigerator body (claim 19). 
In light of the similarities of Shin’s door motion and the Applicant’s door body motion, Shin meets “so that a center of gravity of the door body moves close to the refrigerator body” as claimed, in the same or similar way as the Applicant’s invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-4, 10-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,303,059 B2 (Darney).
With respect to claim 1: Darney discloses a hinge assembly, which is used to connect a refrigerator body and a door body (Col. 6 lines 10-11 disclose the appliance as a fridge, freezer, or other domestic appliance with a door), the door body comprises a front wall arranged away from the refrigerator body (front of plate 216 in Figs. 5a-5d), comprising: a second guide groove (short slot 420) and a second hinge shaft (pin 418) located in the second guide groove, the second guide groove comprises an end C (where pin 418 is located in Fig. 5a) and an end D (where pin 418 is located in Fig. 5c) which are opposite arranged, when the door body is opened from a closed state (Fig. 5a) to a first angle (Fig. 5c), the second hinge shaft moves to the end D.
See Darney Figs. 4c-4e and Col. 6 line 63 to Col. 7 line 4. The first hinge member 406 with short slot 420 may be attached to the door 210, and the second hinge member 408 may be attached to the housing 402. The pin 416 and/or 418 may be formed integrally with the one or both of the hinge members 406 and/or 408 (Col. 7 lines 16-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach hinge member 406 to the door 210, and to attach hinge member 408 to the housing 402, based on Darney’s disclosure. 
Such a configuration makes obvious “when the second guide groove is located at the door body, the end C is farther from the front wall compared to the end D” as claimed. 
It has been held that rearrangement or reversal of the essential working components of an invention involves only routine skill in the art.

Such a configuration makes obvious “when the second guide groove is located at the refrigerator body and the door body is in the closed state, the end C is closer to the front wall compared to the end D” as claimed. 
The short slot 420 is in the hinge member 406 attached to the housing 402, which meets “when the second guide groove is located at the refrigerator body”. In Darney Fig. 5a, end C (where pin 418 is located) is further from the front wall of door 216 than end D. When hinge member 406 is turned around, the end C is then closer to the front wall of door 216 than end D. This meets “and the door body is in the closed state, the end C is closer to the front wall compared to the end D” as claimed.
With respect to claim 3: See Darney Fig. 5a.
With respect to claim 4: See the annotated image below, from Darney Fig. 5a.

    PNG
    media_image1.png
    498
    692
    media_image1.png
    Greyscale

With respect to claim 10: Darney discloses a first guide groove (slot 412) and a first hinge shaft (pin 416) as claimed. 
With respect to claim 11: Darney discloses various configurations of the hinge members 406 and 408, and where they are attached. Further, Darney discloses integrating the pins 416 and/or 418 with one or both of the hinge members 406 and 408. This disclosure of Darney encompasses a plurality of iterations of 1) where the hinge members 406 and 408 are attached, and 2) where the pins 416 and 418 are attached. 
In relation to point 2), when the location of the pins 416 and 418 are varied, the locations of the slots 412 and 420 varies in a corresponding manner. 
Darney discloses and/or makes obvious “wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the other of the refrigerator body and the door body, the second hinge shaft is located at one of the refrigerator body and the door body, the second guide groove is located at the other of the refrigerator body and the door body” as claimed. 
With respect to claim 20: Darney Col. 6 lines 10-11 disclose a refrigeration apparatus (“a fridge, freezer, or other domestic appliance with a door”) including the hinge assembly of claim 1.

Claims 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0132689 A1 (Shin) in view of US 2,867,839 (Squire).
With respect to claim 1: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), the door body comprises a front wall arranged away from the refrigerator body (Figs. 1-6), comprising: a second guide groove (elongated hole 31a) and a second hinge shaft (hinge pin 35a) located in the second guide groove, the second guide groove comprises an end 
See Shin Fig. 2. The hinge bracket 31 with the elongated holes 31a-31c is attached to the cabinet 10 via bolts 39, through holes 33, and screw holes 10b. The hinge pins 35a-35c are fixed in holes 20a in the door 20.
Squire discloses a refrigerator hinge, similarly to Shin. In Squire’s invention, the pivot pins 14 and 15 extend from a bar 10 that is attached to the cabinet 11. The guideways 26 and 27 are formed in a block 20 that is mounted within a recess formed in the door proper 19. 
Additionally, it has been held that the reversal of the essential working components involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shin’s invention according to Squire’s configuration, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Such a configuration is an obvious variation of Shin’s invention. 
Squire makes obvious forming Shin’s elongated holes 31a-31c in a block 20 mounted within a recess in Shin’s door 20. Squire makes obvious fixing Shin’s pins 35a-35c to the hinge bracket 31 that is attached to Shin’s cabinet 10. 
Such a configuration makes obvious “when the second guide groove is located at the door body, the end C is farther from the front wall compared to the end D” as claimed. See Shin Fig. 4. With the elongated hole 31a formed in a block 20 mounted within the 
It has been held that rearrangement of the essential working parts of an invention involves only routine skill in the art. 
Ergo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the attachment of the modified hinge on the cabinet 10 and the door 20.
It would be obvious to one of ordinary skill in the art to mount the block 20 with the elongated holes 31a-31c to the cabinet 10 (instead of to the door 20), and to mount the hinge bracket 31 with the pins 35a-35c to the door 20 (instead of to the cabinet 10). 
This modification involves simply detaching the modified hinge structure of Shin (bracket 31 and block 20) from the cabinet 10 and door 20, rotating the hinge structure 180°, and then attaching the bracket 31 and block 20 to other of the cabinet 10 and door 20. This is simply a rearrangement of the modified hinge structure, which is an obvious variation. 
 Such a configuration makes obvious “and when the second guide groove is located at the refrigerator body” by virtue of the block 20 being mounted to the cabinet 10. 
Such a configuration makes obvious “and when…the door body is in the closed state, the end C is closer to the front wall compared to the end D” as claimed by virtue of the elongated holes 31a-31c being rotated 180° along with the block 20. In Shin Fig. 4, the end C is further from the front wall compared to the end D. When rotated 180°, the end C is then closer to the front wall compared to the end D. 
With respect to claim 2: Shin Figs. 1-6 show the door 20 includes “a right wall arranged closed to the hinge assembly” as claimed. 
The block 20 being mounted in the door 20 and Shin Fig. 4 makes obvious “when the second guide groove is located at the door body, the end C is farther from the right wall compared to the end D” as claimed. 
The block 20 being mounted in the cabinet 10 and rotating the orientation of Shin Fig. 4 by 180° makes obvious “and when the second guide groove is located at the refrigerator body and the door body is in the closed state, the end C is closer to the right wall compared to the end D” as claimed.
With respect to claim 3: See Shin Fig. 4. 
With respect to claim 4: See the annotated image below, from Shin Fig. 4. 

    PNG
    media_image2.png
    724
    859
    media_image2.png
    Greyscale

With respect to claim 10: Shin discloses a first guide groove (elongated hole 35b or 35c) and a first hinge shaft (pin 35b or 35c) as claimed. 
With respect to claim 11: Shin discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the 
With respect to claim 12: The bracket 31 attached to the cabinet 10 and the block 20 attached to the door 20 meets “wherein the first hinge shaft and the second hinge shaft are located at a refrigerator body, and the first guide groove and the second guide groove are located at a door body” as claimed.
See Shin Fig. 4. The first guide groove elongated hole 35b or 35c) comprises a sliding groove A, and the end C (where pin 35a is located in Shin Fig. 4) is closer to the sliding groove A compared to the end D (where pin 35a is located in Shin Fig. 5).
With respect to claim 13: See Shin Fig. 4. The door body (door 20) comprises a right wall arranged close to the hinge assembly, the second guide groove (elongated hole 31a) is located at a side of the sliding groove A (elongated hole 31b or 31c) near the right wall.
With respect to claim 14: Shin discloses wherein the sliding groove A (elongated hole 31b or 31c) comprises a first position (where pin 35b or 35c is located in Fig. 4) and a second position (where pin 35b or 35c is located in Fig. 6), when the door body is opened from the closed state (Shin Fig. 4) to the first angle (Shin Fig. 6), the first hinge shaft moves to the second position from the first position, and the first position is closer to the front wall compared to the second position.
With respect to claim 20: Shin discloses a refrigeration apparatus (“refrigerator” @ [0029]) including the hinge assembly of claim 1. 

s 1-3, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097812 A (Yoneda).
With respect to claim 1: Yoneda discloses a hinge assembly, which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), the door body comprises a front wall arranged away from the refrigerator body (Figs. 1 and 11a), comprising: a second guide groove (hole 62) and a second hinge shaft (pin 52) located in the second guide groove, the second guide groove comprises an end C (in Fig. 10, upper/right end of hole 62) and an end D (in Fig. 10, lower/left end of hole 62) which are opposite arranged, when the door body is opened from a closed state (Fig. 11a) to a first angle (Fig. 11e), the second hinge shaft moves to the end D, when the second guide groove is located at the door body (second member 6 attached to door 31 as shown in Fig. 11), the end C is farther from the front wall compared to the end D.
It has been held that rearranging the essential working parts of an invention involves only routine skill in the art.
Ergo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Yoneda’s first member 5 to the door 31/32 (instead of the housing 2), and to attach Yoneda’s second member 6 to the housing 2 (instead of the door 31/32). This is an obvious variation of Yoneda’s invention.
It is obvious to detach the members 5 and 6, rotate the members 5 and 6 by 180°, and then attach the members 5 and 6 to the doors 31/32 and housing 2, respectively. 
Such a configuration makes obvious “and when the second guide groove is located at the refrigerator body and the door body is in the closed state, the end C is closer to the front wall compared to the end D” as claimed. 
With respect to claim 2: Yoneda discloses the hinge structure used to attach both doors 31 and 32. The detailed figures show door 31, which is the left door. 
The hinge structure used to attach door 32 to the housing 2, with first member 5 at the housing 2 and second member 6 at the door 32, makes obvious “wherein the door body (door 32) comprises a right wall arranged close to the hinge assembly (Yoneda Figs. 1-2), when the second guide groove is located at the door body (second member 6 attached to door 32), the end C is farther from the right wall compared to the end D” as claimed. In Yoneda Fig. 11a, end C is further from the left wall of left door 31 compared to the end D. For the right door 32, the end C is further from the right wall of door 32 compared to the end D, because that is the reverse of the left door 31. 
The hinge structure used to attach door 32 to the housing 2, with first member 5 at the door 32 and second member 6 at the housing 2, makes obvious “and when the second guide groove is located at the refrigerator body (second member 6 attached to housing 2) and the door body is in the closed state, the end C is closer to the right wall compared to the end D” as claimed. Rotating the hinge structure by 180° results in the end C being closer to the right wall compared to the end D.
With respect to claim 3: See Yoneda Fig. 10. 
With respect to claim 10: Yoneda discloses a first guide groove (groove 63) and a first hinge shaft (pin 53) as claimed. 
With respect to claim 11: Yoneda discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the other of the refrigerator body and the door body, the second hinge shaft is located at one 
With respect to claim 12: Yoneda discloses wherein the first hinge shaft and the second hinge shaft are located at a refrigerator body (first member 5 attached to housing 2), and the first guide groove and the second guide groove are located at a door body (second member 6 attached to door 31/32), the first guide groove (groove 63) comprises a sliding groove A (any portion or all of groove 63), and the end C is closer to the sliding groove A compared to the end D (in Fig. 10, the upper/right end of 62 is closer to 63 compared to the lower/left end of 62).
With respect to claim 13: Yoneda makes obvious wherein the door body (door 32) comprises a right wall arranged close to the hinge assembly (Figs. 1-2), the second guide groove is located at a side of the sliding groove A near the right wall. In Yoneda Fig. 11a, hole 62 is at a side of groove 63 near the left wall of left door 31. For the right door 32, hole 62 is at a side of groove 63 near the right wall of right door 32 (because right is the reverse of left). 
With respect to claim 14: Yoneda discloses wherein the sliding groove A comprises a first position (where pin 53 is located in Fig. 11a) and a second position (where pin 53 is located in Fig. 11e), when the door body is opened from the closed state (Fig. 11a) to the first angle (Fig. 11e), the first hinge shaft (pin 53) moves to the second position from the first position, and the first position is closer to the front wall compared to the second position.
With respect to claim 15: Yoneda makes obvious wherein the door body (right door 32) comprises a right wall arranged close to the hinge assembly (Figs. 1-2), the first 
With respect to claim 18: Yoneda discloses a hinge assembly, which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), comprising: a first hinge shaft (one of pin 52 or 53), a second hinge shaft (the other of pin 52 or 53), a first guide groove (one of hole 62 or groove 63) and a second guide groove (the other of hole 62 or groove 63), during opening of the door body, the first guide groove moves relative to the first hinge shaft, and the second guide groove moves relative to the second hinge shaft (Figs. 11a-11e). 
Regarding the claim recitation “so that a center of gravity of the door body moves close to the refrigerator body”, the Applicant’s specification provides no details as to how the invention meets this recitation. The Applicant’s specification remains silent as to the center of gravity of the door body. Based on a comparison of the Applicant’s figures and Yoneda’s figures, it appears that Yoneda’s door 31 or 32 moves similarly to the Applicant’s door body 12. 
In light of the similarities of Yoneda’s door motion and the Applicant’s door body motion, Yoneda makes obvious “so that a center of gravity of the door body moves close to the refrigerator body” as claimed, in the same or similar way as the Applicant’s invention. 
With respect to claim 19: Yoneda’s door 32 makes obvious “wherein the door body (right door 32) comprises a front wall arranged away from the refrigerator body (Fig. 
With respect to claim 20: Yoneda discloses a refrigeration appliance (refrigerator 1) including the hinge assembly of claim 1. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097812 A (Yoneda) as applied to claim 1 above, and further in view of CH 687 576 A5 (Erni).
With respect to claim 8: Yoneda Fig. 11(a) shows wherein when the door body is in the closed state, the first hinge shaft (pin 53) is located at the end, away from the sliding groove B, of the sliding groove A of the first guide groove (end of 63d furthest from 63f). 
In Yoneda Fig. 11(a), the second hinge shaft (pin 52) appears to be at the end C. However, Erni shows it is known in the hinge art to have all hinge shafts 214/215/220 at a distance away from the ends of their guide grooves 221/222/211/212 when the door is in the closed position (Erni Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Yoneda’s pin 52 between the extreme ends of hole 62 in the closed position, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be .
Allowable Subject Matter
Claims 5-7, 9, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Additionally, a terminal disclaimer to U.S. Patent No. 11,118,384 is required in order to overcome the double patenting rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637